Order                                                                     Michigan Supreme Court
                                                                                Lansing, Michigan

  December 18, 2015                                                               Robert P. Young, Jr.,
                                                                                             Chief Justice

  150643                                                                           Stephen J. Markman
                                                                                        Brian K. Zahra
                                                                                Bridget M. McCormack
                                                                                      David F. Viviano
                                                                                  Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                      Joan L. Larsen,
            Plaintiff-Appellee,                                                                   Justices

  v                                                     SC: 150643
                                                        COA: 313670
                                                        Wayne CC: 94-000424-FH
  BOBAN TEMELKOSKI,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 21, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the requirements of the Sex
  Offenders Registration Act (SORA), MCL 28.721 et seq., amount to “punishment,” see
  People v Earl, 495 Mich 33 (2014); (2) whether the answer to that question is different
  when applied to the class of individuals who have successfully completed probation
  under the Holmes Youthful Trainee Act (HYTA), MCL 762.11 et seq.; (3) whether
  MCL 28.722(b) (defining HYTA status to be a “conviction” for purposes of SORA)
  provides the defendant constitutionally sufficient due process where the defendant is
  required to register pursuant to SORA as if he had been convicted of an offense,
  notwithstanding that upon successful completion of HYTA the court is required to
  “discharge the individual and dismiss the proceedings” without entering an order of
  conviction for the crime; MCL 762.14(1); US Const, Am XIV; Const 1963, art 1, § 17;
  (4) whether, assuming that the requirements of SORA do not amount to “punishment” as
  applied to the defendant, application of the civil regulatory scheme established by SORA
  to the defendant otherwise violates guarantees of due process; (5) whether requiring the
  defendant to register under SORA is an ex post facto punishment, where the registry has
  been made public, and other requirements enacted, only after the defendant committed
  the instant offense and pled guilty under HYTA, US Const, art I, § 10; Const 1963, art 1,
  § 10; and (6) whether it is cruel and/or unusual punishment to require the defendant to
  register under SORA, US Const, Am VIII; Const 1963, art 1, § 16.
                                                                                                               2


       The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 18, 2015
       a1215
                                                                             Clerk